DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2011/0065019).
Regarding claim 1, Taniguchi discloses an electronic device (combined cell module, see Title, Abstract, Fig. 1-19D), adapted to be connected to a mating electronic device having a male terminal structure, the male terminal structure having a first terminal member and a free terminal member, wherein the electronic device comprises:
a device body (plurality of SOFC sub-cells 110a-110d [0068]); and
a female terminal structure connected to the device body (support member [0114]-[0130], Fig. 11-19D), the female terminal structure comprising:
a female terminal body respectively connected to the device body and the mating electronic device (includes first female screw 333 and second female screw 337 [0119] for connecting on either end);
an extension portion protruding from a middle portion of the female terminal
body (support portion 322 [0119]);
a tunnel recessed from a middle portion of the extension portion (opening 334a-334d [0119]);
a second terminal member disposed at an end portion of the female terminal body and received in the tunnel, wherein the second terminal member has a terminal inserting portion capable of receiving the first terminal member (wheel-shaped body 332 [0118]); and
a secured terminal member disposed at the end portion of the female terminal body, spaced from the second terminal member, and disposed on an outer periphery of the extension portion, wherein the secured terminal member is capable of being in contact with the free terminal member (wire or interconnection 117c [0129], Fig. 11-13);
wherein an end portion of the extension portion is substantially flushed with an end portion of the secured terminal member (Fig. 11-13 show wire or interconnection 117c of a single support member being long enough/having enough slack such that it may be made flush with an end portion of support portion 322 of said single support member); the second terminal member is separated from the secured terminal member by the extension portion (Fig. 11-13 show a wire or interconnection on one side (i.e., wire or interconnection located on the top) is separated from wheel-shaped body 332 on another side (i.e., portion of wheel-shaped body 332 located on the bottom) by support portion 322); an end portion of the second terminal member is not flushed with the end portion of the extension portion (Fig. 14B shows a right end portion of wheel-shaped body 332 not flush with any of the end portions of support portion 322); the second terminal member is enclosed by the extension portion (Fig. 11-13 show wheel-shaped body 332 is enclosed by support member 322); one end of the tunnel is closed (Fig. 11-14C show tunnel being closed by its respective cell, an adjacent cell or resilient portion 342).
Further regarding a limitation in claim 1 (“adapted to be connected to a mating electronic device having a male terminal structure, the male terminal structure having a first terminal member and a free terminal member”) and any claim limitation directed to features of the female terminal structure, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 2, Taniguchi discloses all of the claim limitations as set forth above.  Taniguchi further discloses the female terminal structure further comprises: a limiting portion protruding from the middle portion of the female terminal body (resilient portion 442 [0132], Fig. 17-19B); a void in a middle portion of the limiting portion, and the extension portion is located in the void (Fig. 19C shows resilient member 442 has a donut shape with a void in the middle portion exposing the female screw portion 433 of support member 422); and a surrounding groove between an inner wall of the limiting portion and an outer wall of the extension portion (Fig. 17-19B show the resilient member 442 including an accordion structure forming a groove within); wherein the limiting portion is capable of being mated with a positing portion of the mating electronic device, and the surrounding groove is capable of receiving the free terminal member (Fig. 19C shows resilient member 442 having a donut shape that exposes female screw 433 that is capable of being mated).
Regarding claim 3, Taniguchi discloses all of the claim limitations as set forth above.  Taniguchi further discloses the female terminal structure further comprises: a positioning portion recessed at the middle portion of the female terminal body, and the
extension portion is located in the positioning portion (Fig. 19C shows resilient member 442 has a donut shape with a recess in the middle portion serving as the ‘positioning portion’ exposing female screw portion 433 of the support member 422); and a peripheral groove between an inner wall of the positioning portion and an outer wall of the extension portion (Fig. 17-19B show the resilient member 442 including an accordion structure forming a peripheral groove); wherein the positioning portion is capable of being mated with a limiting portion of the mating electronic device, and the peripheral groove is capable of receiving the free terminal member (Fig. 19C shows resilient member 442 having a donut shape that exposes female screw 433 that is capable of being mated).
Regarding claim 4, Taniguchi discloses all of the claim limitations as set forth above.  Taniguchi further discloses the extension portion is an insulating member disposed between the second terminal member and the secured terminal member (insulating members 450 between two adjacent D-type support members [0132], Fig. 17 shows insulating member 450 disposed between wire or interconnection 117c and body 432).
Regarding claim 8, Taniguchi discloses all of the claim limitations as set forth above.  Taniguchi further discloses a bottom surface of the terminal inserting portion is a curved surface (Fig. 14C, 19C show wheel-shaped body 332,432 having a donut shape, wherein a ‘bottom surface’ is curved since it is part of the inner donut wall).

Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to an electronic device comprising, among other things, a device body and a female terminal structure including a waterproof elastomer disposed in the tunnel of the extension portion, so that the second terminal member is normally shielded by the waterproof elastomer, wherein the waterproof elastomer has a channel, wherein the terminal inserting portion is capable of receiving the first terminal member through the channel of the waterproof elastomer, and an 20 inner wall of the channel of the waterproof elastomer is capable of enclosing an outer wall of the first terminal member.
Also, the invention is drawn to an electronic device comprising, among other things, a device body and a female terminal structure including a flexible compressible member fitted over the secured terminal member, so that the secured terminal member is normally shielded by the flexible compressible member, wherein the flexible compressible member is capable of being compressed inwardly by the free terminal member, so that the secured terminal member is exposed and is capable of being in contact with the free terminal member.
	The closest prior art includes Taniguchi et al. (US 2011/0065019) which discloses a combined cell module comprising a connector (see Title, Abstract, Fig. 1-19).  However, the reference fail to teach or suggest the claimed female terminal structure including the waterproof elastomer nor the female terminal structure including the flexible compressible member.  None of the prior art teach or suggest these features. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,812,691. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 9,812,691 describes features of a terminal assembly comprising a female terminal structure that anticipates the electronic device comprising the female terminal structure as recited in claims 1-9 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/30/2022